Citation Nr: 1340556	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 7, 2013 and in excess of 70 percent as of May 7, 2013. 

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection and assigned a 30 percent evaluation for PTSD, effective September 4, 2007. 

In a June 2013 rating decision, the RO increased the Veteran's PTSD rating from 30 percent to 70 percent, effective May 7, 2013.  A claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of entitlement to a higher initial rating for PTSD remains before the Board.

A review of the Virtual VA paperless claims processing system reveals the Veteran's October 2013 appellate brief and additional medical records from the Washington VA Medical Center (VAMC) through June 2013.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he may be unable to follow substantially gainful employment as a result of his service connected PTSD.  See, e.g., Veteran's Statement in Support of Claim, April 2010.  TDIU claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, a claim for a TDIU has been raised.  Id.; Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary- to include issuing appropriate notice and obtaining a medical opinion as to the effect of the Veteran's service-connected PTSD on his employability.  

Additionally, the Board finds the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) but the medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with his claims folder.  See Veteran's Application for Compensation and/or Pension, September 2007 (Veteran is receiving disability benefits from the SSA); see also VA PTSD Examination, June 2009 ("Currently on Disability."); see also VA PTSD Examination, May 2013 ("Unemployed since around 1989, due to chronic medical problems, was on SSD.").  The possibility that SSA records could contain evidence relevant to the claims for PTSD and TDIU cannot be foreclosed absent a review of those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2012). 

The duty to assist requires the RO to make reasonable efforts to obtain relevant VA medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, updated VA treatment records should be obtained.  38 C.F.R. § 3.159(c).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran appropriate notice regarding the 
claim for a TDIU.  

2.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for any mental health issues since September 2006.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Washington VAMC from June 2013 to the present.

3.  Contact SSA and request a copy of the administrative decision awarding disability benefits to the Veteran, as well as all underlying evidence and information relied upon in rendering such decision.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

4.  After completion of the above, schedule the Veteran for a VA examination to evaluate the status of his service-connected PTSD as it relates to his employability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

In providing this opinion, the examiner should address the significance of the Veteran's April 2010 statement that when working in 2001, he was unable to perform his occupational duties independently or appropriately and would become angry when being corrected or given a new task to perform due to his depression; the April 2008 VA examination that found the Veteran retired, in part, due to mental health problems; and, the May 2013 VA examiner's finding that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


